





Exhibit 10(kk)-2




PERSONAL
Mr P Swift
The Old Rectory
St Johns Road
Slimbridge
GL2 7BJ


Chief Executive's Office


Avonbank
Feeder Road
Bristol
BS2 0TB


Telephone 0117 933 2000
Fax 0117 933 2022



our ref
Your ref
Extension
Date
RS
 
 
2 March 2016





Dear Phil


Ill-Health Retirement Arrangements whilst in Service with the Company


1
As you know, it has been agreed that you will be granted special pension benefit
terms with the Company with effect from 2 March 2016.



2
This letter sets out arrangements in respect of your retirement through
Ill-Health whilst in Service with the Company.



3
As set out in paragraph 6.1 of your special terms letter dated 2 March 2016, on
retirement through Ill-Health, benefits will be calculated under ESPS based on
Contributing Service (but not on prospective service until Normal Pension Age).



4
As set out in paragraph 4.2 of your special terms letter dated 2 March 2016,
instead of accruing Benefits under the ESPS after the 2 March 2016, an annual
pension compensation amount will be payable to you as set out in your Service
Agreement.



5
Subject to paragraph 9 below, the Company will seek to arrange insurance cover
with an insurance company so that you may be provided with a benefit on
retirement through Ill-Health as an alternative to the benefit that you would
have been provided with on retirement through Ill-Health had you not withdrawn
from Membership of the ESPS at the end of 2 March 2016. You agree that this
alternative will not necessarily be of equivalent value to the benefit that you
would have been provided with on retirement through Ill-Health had you not
withdrawn from Membership of the ESPS at the end of 2 March 2016. This is due to
the nature of insurance cover that is available in the marketplace.



6
You hereby agree that you will use reasonable endeavours to facilitate the
implementation of such insurance cover with an insurance company to the extent
that action is required from you (for example by providing relevant documents
and information and attending any necessary medical examination).







--------------------------------------------------------------------------------







7
In the event that the Company is unable or unwilling (for whatever reason save
for where you have not used your reasonable endeavours to take necessary action
in accordance with paragraph 6 above) to obtain the necessary insurance cover
from an insurance company, the Company will provide the Ill-Health benefit
described in paragraph 8 below from its own resources.



8
ln the event that paragraph 6 above applies (and subject to paragraph 9 below),
should you retire through Ill-Health before attaining Normal Pension Age, you
will be provided with benefits from the Company equal to those specified and
calculated as provided by Rule 15(4) of the WPD Group of ESPS on the basis that
Contributing Service shall mean the total number of years that you would be
entitled to reckon if you had been in Service from the date of your Ill-Health
Retirement until Normal Pension Age.



9
For the avoidance of doubt, the lll-Health arrangements referred to in paragraph
8 of this letter are intended to put you in the position that you would have
been in on retirement through Ill-Health had you not withdrawn from Membership
of the ESPS at the end of 2 March 2016. There shall be no element of double
counting of the Ill­Health benefits you are entitled to under the WPD Group of
the ESPS or of the additional pension compensation amounts that have been paid
to you from 3 March 2016 to the date of your lll-Health Retirement in lieu of
further accrual of Contributing Service in the ESPS.





Yours Sincerely








ROBERT SYMONS
Chief Executive
For and on behalf of Western Power Distribution (South West) plc




I accept the terms of the above


 







Date
 





